DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remark
Applicant’s response and amendment filed on 06/17/2022 are acknowledged. Clams 35 and 40 are amended. New claim 41 is added. The status of each claims are summarized below:
Claims 1-20 and 36-38 were canceled. 
Claims 21-35 and 39-41 are pending and considered. 
Double Patenting
The rejection of Claims 21, 22, 23, 24, 25, 30, 34, 39 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 5, 13 of U.S. Patent No. 10,744,194 B2 has been removed because A terminal Disclaimer over US Issue patent No. 10,744,194 B2 has been filed and accepted. 
The rejection of Claim 24 on the ground of nonstatutory double patenting as being unpatentable over claims 18-26 of U.S. Patent No. 11,219,681 B2 has been removed because A terminal Disclaimer over US Issue patent No. 11,219,681 B2 has been filed and accepted. 
Claims 21-35 and 39-41 are allowed. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The terminal Disclaimers effectively overcome the potential obvious double patenting issues. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO Q LI whose telephone number is (571)272-0904. The examiner can normally be reached M-F 8 am to 8 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BAO Q. LI
Examiner
Art Unit 1648



/BAO Q LI/           Primary Examiner, Art Unit 1648